PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/903,313
Filing Date: 16 Jun 2020
Appellant(s): SHAPIRO et al.



__________________
Michael J. Medley 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/20/2022. Every ground of rejection set forth in the Office action dated 06/28/2021 from which the appeal is taken is being 

Argument
	Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitation that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II], Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into claims limitations that are not part of the claim”.
For the reasons that follow, Examiner requests that the rejections of claims 1, 3, 7, 11-13, 16 and 20 be sustained. 
Independent Claims 1, 13, and 20
	
On pages 8-10 of the appeal Brief, Appellant contends that Jadav fails to show or suggest at least the elements emphasized in claim 1 “based upon the computer-implemented floorplan representation, simulating coverage of a wireless signal emitted by the wireless beacon when the wireless beacon is assigned to a proposed position within the building”. Examiner respectfully disagrees with the argument for the following reasons:
In paragraph 0034, Jadav et al discloses that a computer-implemented method (i.e., computer-implemented) for cognitively, progressively generating a map (i.e., simulating) of an indoor environment includes: receiving training data comprising a plurality of location sensor signal measurements (i.e., signal emitted by the wireless beacon), each location sensor signal measurement comprising a received signal strength, identifying information, and a corresponding location within the indoor environment. 
In paragraph 0023, Jadav et al discloses, a user building a map of an indoor location using an existing location sensor network, but without relying on a predetermined floor plan, map, blueprint etc. for the indoor location. A user may do so by walking around an enclosed space and, using a sensing device, receiving different signal strengths from various location sensors deployed throughout the space. Using the received signal strengths, it is possible to build a representation or radio map (i.e., simulating) of the location. For example, the signal strength may be classified as “strong” “weak” or “none,” and it is possible to use these signal strengths (e.g. as a heat map) to determine if an object or other source of signal interference (i.e., loss)[ signal strength may be classified as “weak” or “none] is present at a particular location within a signal space, determining a user's (X, Y) coordinates within a given two-dimensional space (i.e., position). Using a priori knowledge regarding location sensor location and user location, presence of obstacles or other sources of signal interference may be determined based on received signal strength. 
In paragraphs 0075, 0126, Jadav et al discloses, generating a composite map of the indoor environment based on a plurality of signals received from the first location sensor, the second location sensor, the third location sensor, and one or more additional location sensor(s) placed throughout the location sensor network. The composite map is preferably generated using the signal data as training data, coupled with a priori knowledge regarding the operational capabilities and remaining power of the various sensors to be deployed in the indoor environment, the map is output. The map may be output to a memory, a display, or any other suitable destination for immediate or subsequent use. Preferably, the map includes or otherwise identifies the location of each of the plurality of location sensors throughout the indoor environment; the plurality of regions and respective locations thereof within the indoor environment; and the type of each region, the map also includes the plurality of connections and a series of lines indicating walls, hallways, open spaces, etc. The lines are generated using any suitable auto sketch and labeling technique known in the art.
In paragraph 0116, Jadav et al discloses, By looking at the density of signal connections drawn according to the binary classification above, the geometrical shape of a space can be inferred as: (1) a closed space, if: the density of strong signals is hallways, walkable spaces, doorways, etc.) than the current location (where “prominence” is synonymous with “greater than”, such that a density of strong signals is more prominent than other areas if the given area has more strong signals per unit area than the respective “other area”); and/or the density of weak signals is more prominent in areas that are not accessible (e.g., across a room, through walls, etc.) than the current location; (2) an open space, if: a density distribution of strong and weak signals differ, e.g. a distribution characterized by a ratio of strong to weak signals in a range from about 70:30 or 80:20, etc.; and (3) an undetermined space, if: a density distribution of strong and weak signals is about the same, e.g. a distribution characterized by a ratio of strong to weak signals in a range from about 40:60 to about 60:40, preferably in a range from about 45:55 to 55:45, and most preferably a ratio of about 50:50, according to various embodiments and within the given location.
Examiner’s Response to Arguments
Applicant’s arguments are directed towards the term “simulating”, wherein applicant argues that the map in Jadav et al is not “simulating coverage of a wireless signal emitted by the wireless beacons” because it is composed of actual strength measurements. The implication in applicant’s argument is that a simulation cannot be based on actual strength measurements, however the examiner respectfully disagrees. It is common for simulations to be based at least partially on actual data. The map of coverage in Jadav et al is based on actual measurements, but it is a distinct entity from the sensors and coverage (e.g., hallways, walkable spaces, doorways, across a room, through walls, etc.) of those sensors, and thus the examiner believes that said map as 
Applicant’s also argues that Jadav et al does not disclose that the measured signal strength is based upon a map of the indoor environment (i.e. a computer implemented floorplan representation). However, the language of the instant claim does not require that the computer implemented floorplan representation be used to generate signal strength measurements. The language of the claim is much broader in that it merely requires that “simulating coverage of a wireless signal emitted by the wireless beacon when the wireless beacon is assigned to a proposed position within the building” be “based upon the computer-implemented floorplan representation”. Jadav et al in the above cited portions discloses that training data is used for the map. As the map in Jadav et al could reasonably be interpreted as corresponding to simulating as in the instant claim and because the training data in Jadav et al plays a part in the map, the examiner believes that one of ordinary skill in the art could reasonably interpret this as corresponding to the language of the instant claim.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the 

On pages 10-11 of the appeal Brief, Appellant contends that Jadav fails to show or suggest at least the elements emphasized in claim 1 “using a multi-objectives loss function to compute a value for loss, wherein the multi-objectives loss function computes the value for loss based upon the simulated coverage of the wireless signal”. Examiner respectfully disagrees with the argument for the following reasons:
	Please see above further, in paragraph 0034, Jadav et al discloses that a computer-implemented method (i.e., computer-implemented) for cognitively, progressively generating a map (i.e., simulating) of an indoor environment includes: receiving training data comprising a plurality of location sensor signal measurements (i.e., signal emitted by the wireless beacon), each location sensor signal measurement comprising a received signal strength, identifying information, and a corresponding location within the indoor environment.
since the ultimate measure of success for the location sensor network is ability of sensors to precisely and accurately detect and report location of objects within the indoor environment such as walls, furniture, doors/entryways, statues or other large fixtures, and even people. 
In paragraph 0077, fig. 3, Jadav et al discloses, method 300 includes receiving a plurality of signals from the first location sensor, a second plurality of signals from the second location sensor, and a third plurality of signals from the third location sensor, wherein each signal is characterized by a signal strength; and estimating a shape of an area enclosed by the first location sensor, the second location sensor, and the third location sensor based on the respective signal strength of the plurality of signals from the first location sensor, the second plurality of signals from the second location sensor, and the third plurality of signals from the third location sensor.
	In paragraph 0089, fig. 3, Jadav et al discloses, method 300, the location sensors suggested for deployment may include any number of different location sensor types, each location sensor type having different operational characteristics such as battery power, expected lifetime, broadcast rate, broadcast frequency, range, etc., for example, in easily accessible, open areas location sensors having less robust capabilities may be deployed instead of newer and/or more powerful location sensors so as to minimize overall system cost. Conversely, in areas where poor signal is expected (e.g. due to geometry, interference, etc.) more robust location sensor types may be recommended. In still more approaches, suggested location sensor types (the location sensor types are selected from a group consisting of: new location sensors, old location sensors whether high cost/high quality and relatively low cost/low quality, e.g. alternating between new and refurbished location sensors.
	In paragraph 0092, Jadav et al discloses, FIG. 4, Algorithm 1, takes as input a set {B.sup.offline} of annotated location sensor readings as training data, where {B.sup.offline} includes location sensor data collected during an expert training session (or multiple such sessions) annotated with (X,Y) coordinates; a set {B.sup.static} of deployed location sensors for a given area, where {B.sup.static} includes location sensor ID information and known (X,Y) coordinate locations of the location sensors within the test environment; an initial geometric map M; a signal threshold δ defining a minimum threshold below which signals are considered “weak”; a minimum density threshold ρ.sub.min; and a minimum crossing threshold χ.sub.min (lines 1-2). The threshold δ may be set to a value determined during training, or another value manually set by a user. For each annotated data point in {B.sup.offline}, identify a corresponding location sensor in {B.sup.static} and draw a line between the two. The type of line drawn between each B.sup.offline && B.sup.static is designated based on the received signal strength for the respective location sensor pair.
	In paragraph 0112, Jadav et al discloses, for a given (X, Y) location, the set of beacons (or location sensors) sensed at that location might be in range or out of range, interference present in the space e.g., walls, obstacles. Out of range beacons can mean two things: (1) a beacon is located too far away that the sensing device cannot sense it at all; and/or (2) a beacon is located a distance away from the sensing device such that the signal is noisy and the visibility of the beacon's signal is intermittent. To demonstrate this notion, Table 1 shows exemplary beacons' identifying information and other information for 3 different locations that were sensed at the given (X, Y) location. For example, table 1, at (X, Y) = (375, 274), 4 beacons were sensed. Only 1 beacon has a valid/usable RSSI reading. It is important to note that the number of beacons per set/group may vary. For example, a set/group of beacons is defined as the number of beacons detected at a given location at a given instance in time.
	In paragraphs 0116, 0125, Jadav et al further discloses that the density of weak signals is more prominent in areas that are not accessible (e.g., across a room, through walls, etc.) than the current location; (2) an open space, if: a density distribution of strong and weak signals differ, e.g. a distribution characterized by a ratio of strong to weak signals in a range from about 70:30 or 80:20, etc., receiving a plurality of signals from the first location sensor while moving away from the first location sensor, wherein each signal is characterized by a signal strength; analyzing each of the signals received from the first location sensor to determine the signal strength thereof; in response to determining: the signal strength of a last received the signals from the first location sensor is less than a predetermined minimum signal strength threshold, and a distance traveled from the first location sensor is greater than or equal to a maximum inter-
In paragraphs 0124-0125, Jadav et al discloses, the regions are accordingly labeled by type in operation 510. Various types described hereinabove may be employed, such as hallways, walls, open spaces, enclosed spaces, rooms, corridors, doorways, entryways, etc., labels may be assigned based on the density or sparsity of various features within each region of the map. For example, regions of different types may be defined based on density of connections indicating strong or weak signal strength.
Examiner’s Response to Arguments
	Applicant argues that the measured signal strength cannot be equated to the simulated coverage of the wireless signal, however this argument is a repetition of the argument regarding the term simulated that has already been addressed above and thus will not be repeated.
	The rest of applicant’s arguments regarding claim 1 are directed towards the term “multi-objectives loss function”, wherein the applicant argues that the thresholds in Jadav et al do not correspond to multi-objectives loss function as in the instant claim because the thresholds do not balance several competing objectives through multi-objectives optimization. However, the examiner respectfully disagrees that the term 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 

On page 11 of the appeal Brief, Appellant contends that Jadav fails to teach the features of claim 12. The majority of features of claim 12 are substantially similar to claims 1 and 20 and thus similar reasoning applies. However, as highlighted by applicant, claim 12 additionally recites “computing a loss value based upon the simulated coverages of the wireless beacons and further based upon the proposed positions for the wireless beacons, wherein the loss value increases as distances between a subset of wireless beacons in the wireless beacons decrease” and applicant argues this feature is not taught by Jadav et al. Examiner respectfully disagrees with the argument for the following reasons:
Examiner’s Response to Arguments
Please see above further,
Applicant argues that the measured signal strength cannot be equated to the simulated coverage of the wireless signal, however this argument is a repetition of the argument regarding the term simulated that has already been addressed above and thus will not be repeated.
Applicant additionally argues that the thresholds in Jadav et al do not change once defined and thus cannot correspond to the loss value as in the instant claims. The examiner respectfully disagrees. Jadav et al discloses that the thresholds are calculated based on training data and the technique that utilizes the training data may be used more than once. The examiner believes that one of ordinary skill in the art may a subset of wireless beacons in the wireless beacons” as decreasing. Thus, in cases where the “subset” of beacons being referred to is distant from the beacons outside of the subset of beacons, if the distance between the subset of beacons decreases through the beacons of the subset moving closer to the beacon that is most distant from the beacons outside of the subset, this would result in the overall distances between the beacons increasing despite the distances between the beacons in the subset decreasing, and thus the threshold would increase. Thus, one of ordinary skill in the art could reasonably interpret this as corresponding to the loss value increasing as the distances between a subset of wireless beacons in the wireless beacons decrease, and thus Jadav et al does teach all the features of the instant claim.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the 

On pages 12-13 of the appeal Brief, Appellant contends that Jadav fails to disclose or suggest assigning a cost to the wireless beacon, wherein the multi-objectives loss function computes the value for loss based upon the cost assigned to the wireless beacon as recited in claim 3. Similar features are recited in claim 16. Examiner respectfully disagrees with the argument for the following reasons: 

Please see above further, in paragraph 0089, Jadav et al discloses that in various approaches the location sensors suggested for deployment may include any number of different location sensor types, each location sensor type having different operational characteristics such as battery power, expected lifetime, broadcast rate, broadcast frequency, range, etc. as would be understood by a person having ordinary skill in the art upon reading the present descriptions. For example, in easily accessible, open areas location sensors having less robust capabilities may be deployed instead of 

On page 13 of the appeal Brief, Appellant contends that Jadav also fails to disclose or suggest wherein the coverage of the wireless signal emitted by the wireless beacon is additionally based upon materials of the building identified in the computer-
Please see above further, in paragraph 0052, Jadav et al discloses that the user will have visited all accessible vertices (e.g. as occurring near or at various corners, doorways, walls, outcroppings, etc.) of the location, a user will have visited at least a minimum threshold amount of the total area of the location, such as one third of the total area, one half of the total area, two thirds of the total area, etc. depending on the geometry of the location and the desired sensor coverage, a user will have visited all areas of interest of the location, and/or all accessible areas of interest, such as rooms, hallways, stairwells, auditoriums, etc. as would be understood by a person having ordinary skill in the art upon reading the present disclosure. Preferably, the user should have walked most, if not all, of the indoor location, including enclosed space(s) of interest, and using the sensing device, detected any available signals while traversing the environment. In paragraph 0096, Jadav et al discloses that the regions may be classified into the various area types using one or more filters or thresholds evaluating density of connections (lines) and/or overlap of lines (crossings) there between in a given region (line 8). As understood herein, density refers to “amount per unit area” since we are dealing with two-dimensional spaces in the context of Algorithm 1. Exemplary area types may include, but are not limited to: hallways, defined as dense first line type areas, e.g. having a density of first type lines above a minimum density threshold ρ.sub.min and sparse second line type crossings, e.g. regions having a number of crossings below a minimum crossing threshold χ.sub.min; walls: defined as dense second line type crossings, e.g. regions having a number of crossings above a empty areas, e.g. regions without any fingerprinting training data, and/or dense first line type regions, e.g. regions having a density above a minimum density threshold ρ.sub.min and dense second line type crossings, e.g. regions having a number of crossings above the minimum crossing threshold χ.sub.min. In paragraph 0099, Jadav et al discloses, Algorithm 1 as shown in FIG. 4 includes labeling the completed map based on sparsity of the different regions/areas therein (line 11). The labels include “open space,” “closed space,” and “undetermined” in one embodiment. Of course, other labels may be included, and may be assigned based on different criteria besides, or in addition to, sparsity, in various embodiments. For example, areas may be labeled according to distance from another area, e.g. an entrance or exit, a lunchroom, a restroom, etc. Areas may further, or alternatively, be defined according to the number of location sensors present, location sensor coverage, or other operational characteristics of the location sensors. In paragraph 0069, Jadav et al discloses, the predetermined threshold amount may be defined according to an amount of the total area of the environment, an amount of the total accessible area of the environment, a number or identification of various vertices (e.g. formed by walls, doors, furniture, fixtures, etc.) throughout the environment, a number of rooms of the environment, etc. as described herein and as would be appreciated by a person having ordinary skill in the art upon reading the instant disclosures. In paragraph 0120, Jadav et al discloses, the UUID may identify a building or other specific large entity, e.g. train station, ballpark, airport; the major ID may identify a floor of a building or similarly broad indication of 
Jadav et al discloses, based upon materials (stuff) of the building identified in the computer-implemented floorplan representation, different type of building area has different type of stuff such as formed by walls, doors, furniture, rooms, hallways, stairwells, auditoriums, train station, ballpark, airport (identify by different type materials/stuff); the major ID may identify a floor of a building or similarly broad indication of location and also type of location senses.
On pages 13-14 of the appeal Brief, Appellant contends that Jadav also fails to disclose or suggest wherein an evolutionary algorithm is employed to assign the wireless beacon to the first proposed position and subsequently assign the wireless beacon to the proposed position as recited in claim 11. Examiner respectfully disagrees with the argument for the following reasons: 
Please see above further, in paragraph 0099, Jadav et al discloses that whether manual adjustment of the generated map occurs or not, Algorithm 1 as shown in FIG. 4 includes labeling the completed map based on sparsity of the different regions/areas therein. The labels include “open space,” “closed space,” and “undetermined”, of course, other labels may be included, and may be assigned based on different criteria besides, or in addition to, sparsity, in various embodiments. For example, areas may be labeled according to distance from another area, e.g. an entrance or exit, a lunchroom, a restroom, etc. Areas may further, or alternatively, be defined according to the number of location sensors present, location sensor coverage, or other operational characteristics of the location sensors. In paragraphs 0124-0125, Jadav et al discloses, .

Related Proceeding(s) Appendix
No decision rendered by a court or the Board is identified by the examiner in the Related Appeals and Interferences section of this examiner's answer.
For the above reasons, it is believed that the rejections should be sustained.















Respectfully submitted,

/Khawar Iqbal/
Primary Examiner Art Unit 2643


Conferees:
/JINSONG HU/           Supervisory Patent Examiner, Art Unit 2643                                                                                                                                                                                             
/YUWEN PAN/           Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                             


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.